Citation Nr: 0943979	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-26 227	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder arthritis, status post decompression of 
the subacromial joint.

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder arthritis, status post decompression of the 
subacromial joint.



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active service from June 1977 to June 1980 
and from May 2001 to October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, that granted service connection for 
right and left shoulder arthritis, status post decompression 
of the subacromial joint, and assigned 10 percent ratings, 
effective November 1, 2005.  In a June 2007 rating decision, 
the RO granted a temporary total rating based on periods of 
post-surgical convalescence pursuant to 38 C.F.R. § 4.30 from 
April 17, 2006 to May 31, 2006 and from June 12, 2006 to 
July 31, 2006.  

In July 2009, the Board remanded the case noting that the 
Veteran's chosen representative was not accredited.  In an 
August 2009 letter, he was provided a period of 30-days to 
obtain another representative.  In a September 2009 Report of 
Contact, it was noted that the Veteran did not wish to select 
another representative and he wanted his appeal to be 
considered by the Board.  


FINDINGS OF FACT

1.  The Veteran's right shoulder arthritis, status post 
decompression of the subacromial joint is manifested by 
complaints of pain, including on motion, with limitation of 
motion.

2.  The Veteran's left shoulder arthritis, status post 
decompression of the subacromial joint is manifested by 
complaints of pain, including on motion, with limitation of 
motion.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right shoulder arthritis, status post 
decompression of the subacromial joint, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5201, 5203 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for left shoulder arthritis, status post 
decompression of the subacromial joint, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5201, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In an August 2006 letter, prior to the October 2006 rating on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection for his bilateral shoulder disorders, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
medical evidence relevant to the claim.  He was also advised 
of how disability ratings and effective dates are assigned.  
The Veteran's appeal of the initial ratings assigned for his 
shoulder disabilities are downstream issues, and additional 
VCAA notice is not required.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Consequently, VCAA's notice requirements have 
been met in this case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post service private and VA treatment records, VA 
examination reports, and statements from the Veteran.  There 
is no indication that there are outstanding medical records 
that need to be obtained.  

Accordingly, the Board finds that the VCAA provisions have 
been considered and met.  The Veteran was notified and aware 
of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affected the 
fairness of this adjudication or that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Conway, 
supra.  Hence, the Board finds that the case is ready for 
adjudication.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, because the current 
appeal is based on the assignment of initial ratings for 
disabilities following an initial award of service connection 
for the disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claims 
and the initial rating decisions are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id.

Service treatment records show that the Veteran was diagnosed 
with arthritis in both shoulders during his active military 
service.  An MRI in January 2006 showed evidence of mild 
degenerative and hypertrophic changes at the 
acromioclavicular joint with some edema.  Post-service 
operative reports indicate that the Veteran underwent a right 
shoulder arthroscopic subacromial decompression with distal 
clavicle resection in April 2006, and a left shoulder 
arthroscopic subacromial decompression with distal clavicle 
resection and limited debridement of the superior labral tear 
in June 2006.  

The Veteran's bilateral shoulder disorders have been 
characterized as right and left shoulder arthritis, status 
post decompression of the subacromial joint; and the 
disabilities are currently rated 10 percent disabling under 
Diagnostic Codes 5010-5203.  Since the medical evidence 
reveals that the Veteran is right-handed, the right shoulder 
is considered to be the major extremity and the left shoulder 
is considered to be the minor extremity.  See 38 C.F.R. 
§ 4.69 (2009).  

Degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent rating.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2009).  

Under Diagnostic Code 5201, a 20 percent evaluation is for 
assignment when limitation of arm motion of the major or 
minor extremity is to shoulder level.  A 20 percent 
evaluation is also contemplated when arm motion of the minor 
extremity is limited to midway between the side and shoulder 
level (between 45 and 90 degrees), and a 30 percent 
evaluation is warranted for arm motion of the minor extremity 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2009).  

Based on the evidence of record, the Board finds that the 
Veteran's bilateral shoulder disabilities do not warrant an 
initial rating in excess of 10 percent under Diagnostic Code 
5201 at any time during the appeal period because the 
clinical evaluations have not demonstrated that his range of 
motion is limited to 90 degrees or less for either extremity.  
For example, upon VA joints examinations in September 2006 
and December 2008, forward flexion was reported to be between 
160 and 180 degrees for each shoulder, which is virtually 
full range of motion.  Moreover, the examiners noted that 
there was no additional limitation of motion due to pain on 
use, repetition, etc.  Consequently, even with consideration 
of his complaints of pain, the Board finds that entitlement 
to the minimum 20 percent rating under this Diagnostic Code 
is not warranted in this instance for either extremity at any 
time during the appeal period.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, there is no indication in the record that the 
Veteran suffers from occasional incapacitating exacerbations 
to warrant a 20 percent rating for either shoulder under 
Diagnostic Codes 5003, 5010.  

With regard to consideration of a higher rating under 
Diagnostic Code 5203, the Board observes that both VA 
examiners reported that there was no evidence of recurrent 
dislocation of either shoulder joint; and X-rays did not 
indicate that there was nonunion of the clavicle or scapula 
with loose movement.  In fact, in December 2008, the examiner 
related that radiographs of the right and left shoulders 
showed that the clavicular position was good and the 
glenohumeral joint spaces were well-preserved.  Consequently, 
the Board finds that the criteria for a 20 percent rating 
under that Diagnostic Code is not appropriate for either 
shoulder joint at any time during the appeal period.  

Finally, the Board observes that the criteria for a higher 
rating under Diagnostic Code 5202 have also not been met.  
Diagnostic Code 5202 pertains to impairment of the humerus - 
and the Veteran was shown to have surgical intervention on 
his clavicles, not his humerus.  Nevertheless, the evidence 
does not demonstrate that there is malunion of the humerus 
with moderate or marked deformity to warrant a 20 or 30 
percent rating under that Diagnostic Code.  In fact, at both 
VA examinations it was noted that there was no deformity 
involving either shoulder joint and X-rays did not 
demonstrate any evidence of malunion of the humerus.  
Recurrent dislocations of the major or minor arm at the 
scapulohumeral joint were also not indicated at either 
examination; there were no episodes and guarding of movement 
at shoulder level or guarding of all arm movements for either 
shoulder; and there was no fibrous union of either arm with 
nonunion (false flail joint) of either arm or loss of head of 
(flail shoulder) of either arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2009).  

In conclusion, while the evidence of record does reveal 
painful right and left shoulders, the Veteran's overall 
disability picture is not shown to be commensurate to the 
next-higher, 20 percent rating for either shoulder under 
Diagnostic Code 5203, even when considering additional 
functional limitation due to factors such as pain and 
weakness.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Moreover, the evidence does not reflect that the Veteran's 
bilateral shoulder disabilities have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.  


ORDER

An initial rating in excess of 10 percent for right shoulder 
arthritis, status post decompression of the subacromial 
joint, is denied.

An initial rating in excess of 10 percent for left shoulder 
arthritis, status post decompression of the subacromial 
joint, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


